



Exhibit 10.4
[heartlandlogo.jpg]                    
Heartland Payment Systems
90 Nassau Street
Princeton, NJ 08542
888.798.3131
HeartlandPaymentSystems.com



--------------------------------------------------------------------------------





Heartland Payment Systems Completes Acquisition of TouchNet Information Systems,
Inc. and Establishes New Bank Credit Facility

Borrowing Capacity Now Includes $375 Million Term Loan and $400 Million
Revolving Credit


Princeton, NJ – September 4, 2014 – Heartland Payment Systems (NYSE: HPY), one
of the nation's largest payment processors and leading provider of
merchant business solutions, today announced that the Company has completed the
acquisition of TouchNet Information Systems, Inc., an integrated commerce
solutions provider to higher-education institutions. TouchNet adds over 600
higher education clients serving over six million students – nearly one-third of
the higher-education enrollment in the United States – to Heartland’s Campus
Solutions business. When combined with Heartland’s existing portfolio of
payments, loan servicing and other campus solutions, the acquisition makes
Heartland the largest provider of integrated commerce solutions to the
higher-education market.


Under the terms of the agreement, Heartland paid a purchase price of $375
million in cash. The purchase was funded primarily with a new 5-year, $375
million secured term loan, which comprised a portion of a new credit facility
that closed simultaneously with the acquisition. The new credit facility also
includes a secured $400 million revolving credit line. Lead arrangers for the
new credit facility were Bank of America Merrill Lynch, BMO Capital Markets
Corp. and SunTrust Robinson Humphrey, Inc.

Page | 1



--------------------------------------------------------------------------------





About Heartland Payment Systems
Heartland Payment Systems, Inc. (NYSE: HPY), the fifth largest payments
processor in the United States, delivers credit/debit/prepaid card processing,
mobile commerce, e-commerce, marketing solutions, security technology, payroll
solutions, and related business solutions and services to more than 275,000
business and educational locations nationwide. A FORTUNE 1000 company, Heartland
is the founding supporter of The Merchant Bill of Rights, a public advocacy
initiative that educates merchants about fair credit and debit card processing
practices. Heartland also established The Sales Professional Bill of Rights to
advocate for the rights of sales professionals everywhere. More detailed
information can be found at HeartlandPaymentSystems.com or follow the company on
Twitter @HeartlandHPY and Facebook at facebook.com/HeartlandHPY


Forward-looking Statements


This press release contains statements of a forward-looking nature which
represent our management's beliefs and assumptions concerning future events.
Forward-looking statements involve risks, uncertainties and assumptions and are
based on information currently available to us. Actual results may differ
materially from those expressed in the forward-looking statements due to many
factors, including risks and additional factors that are described in the
Company's Securities and Exchange Commission filings, including but not limited
to the Company's annual report on Form 10-K for the year ended December 31,
2013. We undertake no obligation to update any forward-looking statements to
reflect events or circumstances that may arise after the date of this release.




Contact:
Joe Hassett
Gregory FCA
610-228-2110
Heartland_ir@gregoryfca.com



Page | 2

